IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-33,251-03


MICHAEL ANDRE REED, Relator

v.


JUDGE, 204TH JUDICIAL DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM CAUSE NO. W94-39576-Q(B) IN THE 204TH JUDICIAL DISTRICT
COURT OF DALLAS COUNTY


 Per curiam.


O R D E R



 This is an original application for a writ of mandamus.  Relator filed an application
for writ of habeas corpus in the 204th Judicial District Court on March 23, 2005 in cause
number W94-39576-Q(B).  This Court received the application on April 6, 2005, and
remanded the matter to the trial court for additional findings on May 18, 2005. 
Supplemental findings pursuant to this Court's order were due on or about September 14,
2005.  However, more than 180 days have elapsed since the due date, and no findings or
supplemental record have been filed in this Court to date.  	
	It is this Court's opinion that additional information is required before a decision can
be reached on the motion for leave to file the instant action.  The respondent, Judge of the
204th Judicial District Court of Dallas County, is ordered to file with this Court within fifteen
days a response by having the district clerk submit the supplemental record on such habeas
corpus application or by setting out the reasons that findings have not been made in the
period since the remand order was entered.  This application for writ of mandamus is held
in abeyance pending compliance with this order.
	IT IS SO ORDERED this the 26 day of April, 2006.

DO NOT PUBLISH